[ ] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.






Exhibit 10.1










AMENDMENT NUMBER TEN TO AMENDED AND RESTATED
WAFER SUPPLY AGREEMENT


This Amendment Number Ten (the “Amendment”), is effective as of December 16,
2019 (the “Amendment Effective Date”), and amends the Amended and Restated Wafer
Supply Agreement that is effective as of April 1, 2003, as further amended by
Amendment Number One that is effective as of August 11, 2004, Amendment Number
Two, that is effective as of April 1, 2008, Amendment Number Three, that is
effective as of June 9, 2008, Amendment Number Four, that is effective as of
June 13, 2008, Amendment Number Five that is effective as of November 14, 2008,
Amendment Number Six that is effective as of November 1, 2015, Amendment Number
Seven that is effective as of August 8, 2016, Amendment Number Eight that is
effective as of July 26, 2017, and Amendment Number Nine that is effective as of
February 6, 2019, (the “Agreement”), by and between Lapis Semiconductor Co.,
Ltd., a Japanese corporation having its registered head office at 2-4-8
Shinyokohama, Kouhoku-ku Yokohama 222-8575 Japan (“Lapis”), and Power
Integrations, Ltd. d.b.a. Power Integrations International, Ltd. (“PI”) a Cayman
Islands corporation having its principal place of business at 4th Floor, Century
Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, Grand Cayman K Y 1-1209.
Unless specifically designated otherwise, capitalized terms used herein shall
have the same meanings given them in the Agreement.


RECITALS


WHEREAS, PI and LAPIS desire to amend the terms of the Agreement; and


WHEREAS, in accordance with Section 18. 10 of the Agreement, the Agreement may
be amended only by an instrument in writing duly executed by authorized officers
of LAPIS and PI.


Now, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby amend the Agreement as follows:






--------------------------------------------------------------------------------




AGREEMENT


1.
Add the following new article: ARTICLE 25. [ * ].



25.1    [ * ]. PI shall make [ * ] to SUPPLIER for [ * ]


25.2    [ * ]. A [ * ] will be issued by SUPPLIER at the end of each calendar
quarter beginning in Q1 2020 [ * ] during such quarter, [ * ].


25.3    If the [ * ] on or before the termination or expiry of the Agreement,
SUPPLIER shall, on such date, provide PI, [ *].


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.


LAPIS SEMICONDUCTOR CO., LTD.
POWER INTEGRATIONS, LTD. d.b.a. POWER INTEGRATIONS INTERNATIONAL, LTD.
Signature: /Akira Yamazaki/
Signature: /Raja Petrakian/
Name: Akira Yamazaki
Name: Raja Petrakian
Title: General Manager
Title: President and Director
2020.1.20
January 21, 2020







